                                           Iredale
                 Case 1:19-cr-00486-ER Document 114 Filed 06/11/21 Page 1 of 1




                                                  Yo
                                                                                                          Eugene Iredale
                                                                                                egiredale@iredalelaw.com

                                                 Junell,2021
 VIACM/ECF

  Hon. Edgardo Ramos
  Un ited States District Judge
  Southern District ofNew York
  40 Foley Square
  New York, NY 10007

                 RE: United States ofAmerica v. Donald Blakstad
                     Case No. 19-cr-486

Your Honor,

        Defendant Blakstad respectfully requests an order of the Court allowing the entry
 into the Courthouse of two cell phones which will be delivered to Courtroom 110,
 Thurgood Marshall Courthouse for trial in this matter, commencing on June 14, 2021. The
cell phones will be held by myself and my ass ociate, Sarah Brockett, and will be used in
the event we need t o communicate with my law office during breaks in the trial
proceedings.
        I appreciate the Court's attention.




                                                                        Eugene G. Iredale




lOS West F Street, 4th Floor, San Diego, CA 92101-6087 I P: 619-233-1525 I F: 619-233-3221 j www.ircdalel.aw.com
